Order reversed on the law and the facts, with ten dollars costs and disbursements, and the motion for an injunction pendente lite granted, with ten dollars costs, restraining the defendant and his agents, during the pendency of the action, from picketing and patrolling in front of the plaintiff’s theatre, carrying any cards or devices stating that there is a strike at that theatre, or by using any similar language thereon; that they be restrained from using trucks with loud speakers or music, which will drive back and forth in front of the theatre and stop at the curb and attract crowds; and that he and his agents be restrained from canvassing amongst people in the neighborhood stating to them that there is a strike on at the theatre, that there is likely to be violence and disorder, and people, and particularly children, are likely to be hurt, or making any statements of a similar nature, or distributing in the neighborhood circulars of like character. The facts appearing in the record, many of which are admitted, indicate a lawless attitude on the part of the defendant union prejudicial to peace and good order and constituting an irreparable injury to the plaintiff’s business. Lazansky, P. J., Kapper, Tompkins and Davis, JJ., concur; Seudder, J., not voting.